Case 0:21-cv-61432-RAR Document 8 Entered on FLSD Docket 07/23/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 21-CV-61432-RAR

 THOMAS ERVAY, on behalf of himself
 and all others similarly situated,

           Plaintiff,
 v.

 TRIBAL NUTRITION LLC,

       Defendant.
 ______________________________________/


                                     JOINT NOTICE OF SETTLEMENT

           The Parties, by and through their undersigned counsel, hereby give notice that they have

 reached a settlement with respect to Plaintiff’s claim.

           Plaintiff and Defendant anticipate filing a Stipulation of Dismissal within thirty (30) days.



 Dated: July 23, 2021

 Respectfully Submitted,


      /s/ Ignacio J Hiraldo                            /s/ Joanne M. O’Connor
      Ignacio J. Hiraldo, Esq.                         Joanne M. O’Connor
      Fl. Bar No. 56031                                Fl. Bar No: 498807
      IJH Law                                          Jones Foster P.A.
      1200 Brickell Ave. Ste. 1950                     505 South Flagler Drive, Suite 1100
      Miami, FL 33131                                  West Palm Beach, FL 33401
      786-496-4469                                     561-659-3000; 561-650-5300 (fax)
      ijhiraldo@ijhlaw.com                             joconnor@jonesfoster.com

      Counsel for Plaintiff                            Counsel for Defendant
